Title: To James Madison from Peter Minor, 5 November 1822
From: Minor, Peter
To: Madison, James


                
                    Dear Sir,
                    Ridgeway Nov. 5. 1822
                
                I now have the pleasure of sending you by Mr Macon, some printed copies of the late resolutions of our Society, & the circular address. It has been delayed some time, by a week or two’s absense from home when your letter arrived.
                I have directed to all the societies, that I know of in the state, & I have thought it proper to send them to you, to obtain your Frank. I have also sent some extra copies, which you can direct to any others, whose existence in the state you may know, or be informed of. Some errors of the press have occurred, which in those that are addressed, I have corrected with the pen. The scheme I find is popular, wherever I have heard it mentioned, & I have no doubt will succeed thro’out the state, if we can but select active & zealous individuals in the different counties to push it forward.
                I have not yet recd. the Box of seeds from Monticello, but can get it at any time. I feel much at a loss to decide what would be a suitable answer to

the presents of Monr. Thouin, seeing that he has sent us mostly, the weeds of our own country. Shall we pay him in kind or not? With great respect yrs.
                
                    P Minor
                
                
                    If you wish more copies of the address &c. to send to distinguished agriculturali[s]ts of yr. acquaintance I will send them to you on request.
                    
                        PM
                    
                
            